UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of July 31, 2010 there were outstanding 12,513,610 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended June 30, 2010 Table of Contents PART I.Financial Information: Page Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statement of Changes in Common Stock Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 42 PART II.Other Information: Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 6. Exhibits 43 SIGNATURES 44 Page 1 of 44 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three Months Ended June 30 Six Months Ended June 30 Operating Revenues $ Operating Expenses Purchased Power - affiliates Purchased Power Production Transmission - affiliates Transmission - other Other operation Maintenance Depreciation Taxes other than income Income tax (benefit) expense ) Total Operating Expenses Utility Operating Income Other Income Equity in earnings of affiliates Allowance for equity funds during construction 7 ) 10 Other income Other deductions ) Income tax expense ) Total Other Income Interest Expense Interest on long-term debt Other interest Allowance for borrowed funds during construction (5
